        Case 3:17-cv-02011-RMS Document 104 Filed 06/18/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

____________________________________
                                    )
JIANMING JIANG;                     )
LIGUO DING;                         )
CHUNQIU DUAN; and                   )
YONGQIANG SONG,                     )
                                    )
            Plaintiffs,             )               Civil Action No. 3:17-cv-02011
                                    )
v.                                  )
                                    )               June 18, 2019
MATSU CORP.;                        )
KIM MING “MARTY” CHENG; and         )
ZIQIAO “MICHAEL” CAO,               )
                                    )
            Defendants.             )
____________________________________)

        PLAINTIFFS’ WITHDRAWAL OF MOTION FOR MODIFICATION OF
                         PREJUDGMENT REMEDY

       Plaintiffs previously moved the court to modify the existing prejudgment remedy to

encompass Defendants Cheng and Cao, individually. Doc. # 88. Plaintiffs so moved because

the Defendants closed down their restaurant without notice, potentially rendering the existing

lien on the restaurant worthless. Defendant Cheng has now reopened the restaurant himself and

it has remained open for several weeks. Therefore, Plaintiffs withdraw their motion to modify.

Defendants do not object to this withdrawal.
         Case 3:17-cv-02011-RMS Document 104 Filed 06/18/19 Page 2 of 2




                                                      RESPECTFULLY SUBMITTED
                                                      THE PLAINTIFFS


                                                      By: _/s/_________________
                                                      James Bhandary-Alexander, ct28135
                                                      New Haven Legal Assistance Association
                                                      205 Orange St
                                                      New Haven, CT 06510
                                                      (203) 946-4811 (x 136)
                                                      jbhandary-alexander@nhlegal.org
                                                      Plaintiffs’ Counsel


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2019, a copy of the foregoing Motion was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail

as indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s

CM/ECF System.

                                                      _/s/_________________

                                                      James Bhandary-Alexander
